DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 11-20) in the reply filed on November 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Correspondingly, claims 1-10 are hereby withdrawn as being directed towards a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11676023, 60774586, 60775816, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 11676023 does not provide any mention of the claim 11 “motor” and contains no details about a robot. Application 60774586 also does not provide any support for the specialized “robot”, “control unit”, or the “tracking marker” as in claim 11. Application 60775816 has no support for any specialized “robot” as in claim 11. As such, the instant application is not entitled to the priority date of these applications and is given the effective filing date of August 13, 2007 (which corresponds to application 11838027). 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical sensors  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 17 limitation “the end effector element includes an .

Claim Objections
Claims 11, 14 and 17 are objected to because of the following informalities:  
In Claim 11, line 3, punctuation is missing.
In Claim 11, line 6, double “that that” should be single –that--..
In Claim 14, “is generated an optical sensor” should be –is generated by an optical sensor--.
In Claim 17, line 2, “tracking marker system configured to have” should be –tracking marker system having-- or similar (e.g. comprising, including).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further in claim 11, line 5, “desired location” is indefinite because it is not clear whether or not the location is a specific location or arbitrary. Deleting the term “desired” would resolve the issue if arbitrary meaning is intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.














Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0197896 to Moll in view of US 6,738,656 to Ferre.
Regarding Claim 11, Moll discloses a system for performing a medical procedure, comprising:
a robot comprising:
	an instrument (instrument 18, fig. 2);
	an end effectuator element, the end effectuator element configured to securely hold the instrument that is to be positioned at a desired location (movable support arm assembly 26 with instrument 18, fig. 2; par. 0130);
	a motor assembly that is configured to move the end effectuator element in each one of the x, y, and z directions (motorized joints 34, fig. 3; par. 0132); and 
	a control unit that is operatively coupled to the motor assembly, the control unit supplying signals to the robot to cause the motor assembly to selectively move the effectuator element along the x, y, and z directions (the system automatically drives the instrument to a target x, y, z destination, par. 0234; automatically follow a planned trajectory based off of a sensed position of the  a transmitter position] (402, 404, fig. 112A, 112B, par. 0217) by analysis of signals received by the instrument tracking marker (position data 434, computers 400, 422, fig. 111), (ii) display a position of the instrument with respect to a patient’s body based on the calculated position of the instrument tracking marker (416, 418, fig. 113), and (iii) to control actuation of the motor assembly (instrument is driven along a planned trajectory, par. 0234, 0411). 
Moll does not disclose a transmitter affixed to the instrument for tracking the location of the instrument [with respect to a receiver position].  Instead, Moll relies on magnetic coils affixed to the instrument that receive signals from a transmitter (404, fig. 112B; par. 0217).
Ferre discloses an instrument tracking system that utilizes transmitters and receivers (col. 4, lines 27-62) to track the location of an instrument relative to a patient’s body and displays the relative location on the display screen (as in Fig. 1).  Ferre teaches wherein a position tracking device attached to the patient (headset 12, fig. 1) includes a field generator (i.e. transmitter) (col. 4, lines 46-55) or alternatively, is a receiver (col. 4, lines 55-62) so as to perform triangulation (col. 4, lines 63-col. 5, line 6).
Ferre further discloses wherein one of ordinary skill would recognize the functional equivalency of tracking systems that utilize a reference signal and a second signal to determine the relative distance traveled, regardless of using single transmitter with multiple receivers configuration or single receiver from multiple transmitters configuration (triangulation, col. 6, line 63 - col. 5, lines 1-6).  Since the tracking system 
Regarding Claim 12, Moll further teaches magnetic sensors (406, fig. 112B, par. 0217) but is silent with respect to optically guided. Ferre teaches magnetic guidance and optical guidance (laser or LED, col. 5, lines 3-6). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the magnetic guidance of Moll with the optical guidance of Ferre because they are known functional equivalents as indicated by Ferre and only predictable results would occur in such a combination. For example, one of ordinary skill would choose optical guidance to prevent electromagnetic interference.
Regarding Claim 13, Moll further teaches wherein a position signal is generated to provide the position of the instrument (position data 434, fig. 111).
Regarding Claim 14, as in the proposed combination of Ferre and Moll for claim 12 above, the position signal is generated by an optical sensor.
Regarding Claim 15, Moll teaches wherein the position of the surgical instrument is determined relative to a reference position (relationship between transmitter and 
Regarding Claim 16, Moll further teaches a display configured to show the location of the instrument relative to a patient (as in Fig. 113 using the workstation as shown in Fig. 1).
Regarding Claim 20, Moll further teaches wherein the end effector element comprises a guide tube and the instrument is configured to be received into the guide tube (instrument 18 is fed through tubes 30, 48, Fig. 6).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0197896 to Moll in view of US 6,738,656 to Ferre, as applied to claim 11 above, in further view of US 20060142657 to Quaid.
Regarding Claim 17, Moll further teaches wherein the instrument includes tracking marker system having a plurality of optical sensors to indicate the position of the instrument (par. 0217-0218 teaches multiple sensors, of which would be optical sensors in the combination proposed with Ferre). However, Moll does not teach wherein tracking markers are positioned on the end effectuator. 
Quaid teaches a robotic arm to position an instrument, wherein tracking markers are positioned on the end effectuator (45, 47, fig. 2A, 6B) and also on the instrument (49, fig. 7) in order to track the position of each (par. 0133) relative to a patient (anatomy tracker 43, as in Fig. 1). The markers are active LEDs and signal is detected by a receiver 40 (as in Fig. 1, par. 0132).

Regarding Claim 18, Moll further teaches a display to show a position of the end effectuator element relative to a patient (as in Fig. 113 using the workstation shown in Fig. 1). Also the intended use of Ferre (16, Fig. 1) and Quaid (23, Fig. 1) to provide image-guidance with tracked effectuator element on a display.
Regarding Claim 19, Moll further teaches wherein three optical sensors are located on a leading edge of the effectuator element (par. 0217-0218; also Quaid, markers 47, Fig. 6B).

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10172678. Although the claims at issue are not identical, they are not patentably distinct from each other because all features are identical except for in Claim 11, the control unit being operatively coupled to the motor assembly instead of the patented control unit being operatively coupled to the robot. However, the motor assembly is part of the robot and therefore, being operatively coupled to the motor assembly necessarily operatively couples the control unit to the robot. One of ordinary skill in the art at the time of the invention would have found it obvious to operatively connect any electronic parts of an assembly to a control unit (i.e. a processor) in order to provide a control function to the electronic components. Therefore, these claims present double patenting with the conflicting claims. Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of Patent No. 9782229.
.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,078,685. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 11 is nearly identical to the patented claim 1. All features are identical except for in Claim 11, the control unit being operatively coupled to the motor assembly instead of the patented control unit being operatively coupled to the robot. However, the motor assembly is part of the robot and therefore, being operatively coupled to the motor assembly necessarily operatively couples the control unit to the robot. One of ordinary skill in the art at the time of the invention would have found it obvious to operatively connect any electronic parts of an assembly to a control unit (i.e. a processor) in order to provide a control function to the electronic components. Therefore, these claims present double patenting with the conflicting claims. Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. 8,010,181 in view of US 2007/0197896 to Moll.
The conflicting claims of ‘181 are directed towards the same inventive system of the instant application.  ‘181 does not claim the motor assembly and control unit capable of moving the medical instrument along independent x, y, and z directions of the instant application.  
However, Moll discloses a system for performing an invasive medical procedure, comprising:
a robot having an effectuator element, the effectuator element configured and arranged to securely hold an instrument that is to be positioned at a desired position within a patient’s body (movable support arm assembly 26 with instrument 18, fig. 2; par. 0130);
a motor assembly that is mounted on the robot, and that is configured and arranged to move the effectuator element in an x, y, and z direction independently of movement in the other of one of the x, y, and z directions beings perpendicular to each other (motorized joints 34, fig. 3; par. 0132); and
a control unit that is capable of being operatively coupled to the motor assembly, the control unit supplying signals to the motor assembly to cause the motor assembly to selectively move the effectuator element along the x, y, and z directions (control system, par. 0132), the control unit being configured and arranged (i) to calculate the position of a transmitter by analysis of signals emitted by a transmitter that is affixed to the instrument (position data 434, computers 400, 422, fig. 111), (ii) to allow a position of 
Therefore, one of ordinary skill in the art at the time of invention would have found it obvious to combine the motor assembly and control unit teachings of Moll into the patented claims of ‘181 to arrive at the claimed invention, in order to achieve the predictable result of robotic guidance to a target location. Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 8,219,177.
The patented invention is narrower in scope than the instant claims. As such, one in possession of the patented invention would necessarily be in possession of the instant invention (anticipatory double patenting).  Additional elements in the dependent claims are either taught by the conflicting claims or presented in the prior art references as used above.

Claims 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,219,178.
The claimed scope of ‘178 includes all of the limitations of the instant application and therefore reads on the instantly claimed invention. The '178 claims are narrower in scope (i.e. “two or more transmitters” instead of “at least one transmitter”) than the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120296203 to Hartmann teaches a tracking device that may be configured as a transmitter or receiver for triangulation of a position signal (Fig. 1, par. 0029-0030). US 20060036264 to Selover teaches trackable guide tube end effector in combination with trackable instruments positioned on a robot arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner




/Angela M Hoffa/Primary Examiner, Art Unit 3799